Citation Nr: 1030295	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  04-04 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for kidney disease.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The appellant had active service in the Army from October 1979 to 
April 1981.  She also served in the Reserves from April 1981 to 
April 1985; was in the National Guard from April 1985 to November 
1985; had Naval Reserve service from November 1985 to November 
1989; and had National Guard service from November 1989 to 
November 1990.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  In that decision, the RO denied entitlement 
to service connection for kidney disease.

In her February 2004 substantive appeal, the appellant requested 
a Board hearing, but she indicated in March 2004 that she did not 
want such a hearing. 

In July 2005 and again in May 2009 the Board remanded the claim 
for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant if 
further action is required.


REMAND

The Board acknowledges the appellant's recent correspondence to 
her Congressman expressing concern over the lengthy delay in the 
resolution of her appeal from the denial of her claim for service 
connection for kidney disease.  Regrettably, the Board is 
compelled to again remand her claim, which will further delay a 
decision on her appeal.  A remand is required for the following 
reasons.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service 
connection generally requires (1) competent evidence of a current 
disability; (2) evidence of in-service incurrence or aggravation 
of a disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the present disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

There is no dispute that there is competent evidence of current 
kidney disease and evidence of abdominal and urinary 
abnormalities during the appellant's period of active service.  
Specifically, an enlistment physical of August 1979 shows the 
Veteran's G-U system and urine to be normal. Service treatment 
records of January 1980 note complaints of abdominal pain with 
marching with an onset 3 weeks before.  There was tenderness over 
the lower abdomen on both sides with no palpable masses. The 
impression was abdominal cramps.  Records from later that same 
month note complaints of abdominal pain about the right lower 
quadrant extending to the midline for the past 4 to 5 weeks.  The 
assessment was rule out gonorrhea, endometriosis and urinary 
tract infection. Records from February 1980 note complaints of 
abdominal pain.  A separation physical of March 1981 notes the 
Veteran's G-U system as normal.  Urinalysis was positive for 
albumin with specific gravity of 1.026.  The examination further 
noted that a pelvic examination of September 1981 was compatible 
with pregnancy.

Private medical treatment records of February 1988 note that the 
Veteran reported that she had been seen and treated that month 
for a kidney infection.

Private medical treatment records of December 1989 note a 
diagnosis of nephritic syndrome.  Records from later that month 
note that nephrotic syndrome was diagnosed in November 1989.  The 
assessment at the time was nephrotic syndrome, question subacute 
GN post infection.  In January 1990 the Veteran was assessed with 
nephrotic syndrome, etiology unknown.  A biopsy of February 1990 
showed a diagnosis of focal segmental glomerulosclerosis (GN) and 
hyalinosis.  Subsequent private and VA treatment records show 
kidney failure and a successful kidney transplant in 2005.

The cause of the delay in this case has been confusion as to the 
nature of the appellant's Reserve and National Guard service 
after her April 1981 discharge from active service in the Army.

"Active military service" is defined by VA law and regulations.

Active military, naval, or air service includes active duty, any 
period of ACDUTRA during which the individual concerned was 
disabled from a disease or injury incurred in the line of duty.  
See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a). Active 
military, naval, or air service also includes any period of 
inactive duty training INACDUTRA during which the individual 
concerned was disabled from an injury incurred in the line of 
duty or from an acute myocardial infarction, a cardiac arrest, or 
a cerebrovascular accident which occurred during such training.  
Id. Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA, from injury incurred or aggravated 
while performing INACDUTRA, or from myocardial infarction or 
cardiac arrest while performing INACDUTRA.  Id.

National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA. ACDUTRA includes full-time duty with the Army 
National Guard of any State under sections 316, 502, 503, 504, or 
505 of title 32, or the prior corresponding provisions of law.  
See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c). INACDUTRA 
includes service with the Army National Guard of any State (other 
than full-time duty) under section 316, 502, 503, 504, or 505 of 
title 32, or the prior corresponding provisions of law.  38 
U.S.C.A. § 101(23)(C); 38 C.F.R. § 3.6(d).

The fact that a claimant has established status as a "Veteran" 
for purposes of other periods of service (e.g., the Veteran's 
period of active duty) does not obviate the need to establish 
that the claimant is also a "Veteran" for purposes of the period 
of ACDUTRA or INACDUTRA where the claim for benefits is premised 
on that periods of ACDUTRA OR INACDUTRA.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998).

The same VA physician has attempted to opine as to whether the 
appellant's kidney disease is related to active service three 
times.  In January 2008, he stated he was unable to make a 
determination because the claims file was not available for 
review and he was confused as to when the appellant was on active 
military service.  In February 2008, the VA physician wrote that 
the Veteran's nephritic syndrome manifested at approximately the 
same time "as leaving the service" in November 1989.  Given 
what he understood as this proximity to service, the VA physician 
found that her kidney disease was likely related to service.  
However, as noted by the RO and the Board in its May 2009 remand, 
the VA physician's conclusion was based on an inaccurate factual 
premise, namely, that the appellant was on active service in 
November 1989.  In fact, the appellant's Army National Guard 
annual statement shows that she accumulated no active duty points 
after April 22, 1981.  Thus, she was not on active service in 
November 1989 as assumed by the VA physician, and his opinion is 
of no probative value because it is based on an inaccurate 
factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) (a medical opinion based on an inaccurate factual premise 
is not probative).

In its May 2009 remand, the Board instructed that the AOJ return 
the file to the same physician and request an opinion as to 
whether the inservice complaints of abdominal pain, pain in the 
right lower quadrant, and the positive findings in the urinalysis 
on the March 1981 separation examination were early 
manifestations of kidney disease.  Significantly, the Board also 
instructed that the examiner "specifically comment as to whether 
it is as likely as not . . . that the [appellant's] kidney 
disease is related to the in-service manifestations."  The AOJ 
properly returned the file to the same VA physician, who in March 
2010 found that the pain in the right lower quadrant was not 
related to kidney disease because the kidneys are not located in 
this region; the urinalysis was not abnormal because the 
appellant was pregnant at this time and the readings were not 
unusual in a pregnant woman, thereby indicating that it was not 
likely that the urinalysis was a manifestation of chronic renal 
disease, and that the March 1981 separation pelvic examination 
was consistent with pregnancy.  However, as to the request to 
specifically comment on whether it was as likely as not that the 
appellant's kidney disease was related to active service, the VA 
physician wrote, "this question needs to be clarified before it 
can be answered without speculating.  The meaning of 'in-service 
manifestations' should be clarified."

While the Board appreciates the AOJ's efforts in requesting 
another opinion from the same VA physician, the March 2010 
examination did not substantially comply with the Board's remand 
instructions and does not provide an adequate basis on which to 
decide the claim.  While Stegall v. West, 11 Vet. App. 268, 271 
(1998) requires only "substantial compliance" rather than 
"strict compliance" with the Board's remand instructions, see 
D'Aries v. Peake, 22 Vet. App. 97, 105 (2009), the Board cannot 
find that there was substantial compliance.  Although the VA 
physician found that certain in-service symptoms were not early 
manifestations of renal disease, he did not specifically comment 
on the question whether the current kidney disease is related to 
those in-service symptoms.  Simply because each in-service 
symptom was not an early manifestation of kidney disease does not 
answer the question whether kidney disease diagnosed after 
service is related to, or had its origin in, service.  The VA 
physician requested clarification of the term "in service 
manifestations," and the AOJ should have responded by clarifying 
that the term in-service manifestations referred only to those 
symptoms that arose during the period between October 1979 and 
April 1981, because there was no active service subsequent to 
that date, but that a finding of a relationship between kidney 
disease and service is not precluded by a finding that kidney 
disease did not manifest and was not diagnosed in service.  See 
38 C.F.R. § 3.303(d) (service connection warranted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service).   See also Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007) (once VA undertakes the effort to provide an 
examination when developing a service-connection claim, even if 
not statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided).  Similarly, the physician's statement of an 
inability to answer the question without resort to speculation 
did not render the examination adequate because he indicated that 
he could render a non-speculative opinion if the term "in-
service manifestations" was clarified.  See Jones v. Shinseki, 
23 Vet. App. 382, 390 (2010) (Board can only rely on examiner's 
statement that opinion is not possible without resort to 
speculation in limited circumstances).

Thus, another remand is required to answer the VA physician's 
request for clarification of the term "in service 
manifestations," to explain that symptoms or diagnosis of kidney 
disease are not required during service to find a relationship 
between a current disability and service, and requesting again 
that he answer the specific question of whether there is a 
relationship between the appellant's current kidney disease and 
her active service, i.e., the period from October 1979 to April 
1981.

Accordingly, the case is REMANDED for the following action:

Return the claims file to the same VA 
physician if possible, and explain that "in 
service manifestations" in this case refers 
to only those manifestations between 
October 1979 and April 1981 because those 
were the only times that the appellant was 
on active service.  However, also indicate 
that the absence of symptoms or diagnosis 
of kidney disease during active service 
does not necessarily preclude a finding of 
a relationship between current kidney 
disease and service, if all of the 
evidence, including that pertinent to 
service, establishes that kidney disease is 
related to, or was incurred in, service.  
Then, ask the VA physician to answer the 
question whether it is as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the Veteran's kidney 
disease is related to the in-service 
manifestations, or whether such an etiology 
or relationship is unlikely (i.e., less 
than a 50-50 probability).

If upon completion of the above action any benefit sought remains 
denied, the case should be returned to the Board after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

